 

Exhibit 10.23

AMENDED AND RESTATED 2018 STOCK INCENTIVE PLAN
OF

RESIDEO TECHNOLOGIES, INC. AND ITS AFFILIATES

FORM OF PERFORMANCE UNIT AGREEMENT

PERFORMANCE UNIT AGREEMENT (this “Agreement”) as of the [DAY] day of [MONTH,
YEAR] (the “Award Date”) between Resideo Technologies, Inc. (the “Company”) and
[EMPLOYEE NAME] (the “Participant”).

1.

Grant of Performance Unit Award. The Company has granted you performance units
as an Award subject to the satisfaction of performance conditions (the
“Performance Units”), subject to the terms of this Agreement and the terms of
the Amended and Restated 2018 Stock Incentive Plan of Resideo Technologies, Inc.
and its Affiliates (the “Plan”). The number of Performance Units awarded to you
represents a target award for the applicable Performance Cycle (as defined
below) (the “Target Award”).

[The details for this grant can be found on [●]. The Company reserves the right
to change or correct any information contained on the [●] website to reflect the
terms of the Award actually made by the Company on the Grant Date or the
Plan.]1  

2.

Definitions. For purposes of this Agreement, the following definitions apply:

 

a.

“Actual Award” means (A) the product of (i) the Plan Payout Percentage (as
determined under Section 3), and (ii) your Target Award. Notwithstanding
anything in this Agreement to the contrary, the Committee may reduce the amount
of your Actual Award in its sole discretion.

 

b.

“Performance Cycle” means the [INSERT PERFORMANCE CYCLE DATES].

3.

Performance Measures. The Plan Payout Percentage shall be determined based on

[DESCRIBE PERFORMANCE MEASURES].

4.

Target Value. Each Performance Unit has a target value of $[●] (the “Target
Value”).

5.

Timing of Payments. Except as otherwise provided in this Agreement, the vesting
and payment of an Actual Award is contingent upon (i) the achievement of a Plan
Payout Percentage based on the Performance Measures as described in Section 3,
and (ii) you remaining actively employed by the Company on the payment date.

Thus, for example, if you are receiving pay from the Company but not actively
performing services on the payment date (including, but not limited to,
severance periods, notice periods, and grandfathered vacation periods), you will
not be considered “active” for purposes of payment of the Actual Award.

 

1

This information regarding the external plan administrator may be included in
individual grants as applicable.

US.121147516.02

--------------------------------------------------------------------------------

 

If an Actual Award is earned, you will receive the resulting payout no later
than [March 15th] of the year following the end of the Performance Cycle
(subject, of course, to the active employment criteria described herein).

6.

Form of Payment. The Actual Award shall be paid in a single lump sum, either in
cash or shares of the Company’s common stock (“Shares”), at the discretion of
the Committee. Your Actual Award shall be expressed in U.S. dollars. Cash
payment shall be made in the same currency as your pay (“Local Currency”). If
you receive pay in more than one Local Currency, the currency used for payment
will be at the discretion of the Company or your employer. The Company will
convert your Actual Award from U.S. dollars to your Local Currency using the
exchange rate in effect for the compensation planning cycle in the year of
payment (i.e., the same rate used for converting annual bonuses to local
currency in the first quarter of the year of payment). If your Actual Award is
paid in Shares, the number of Shares shall be determined by dividing the Actual
Award by the Fair Market Value (as defined in the Plan) of the Shares on the
last day of the Performance Cycle. Fractional Shares will be paid in cash. No
payments will be credited with interest, and you may not defer any portion of
the Actual Award.

7.

Termination of Service. Except as otherwise provided in this Agreement, if your
Termination of Service occurs for any reason other than death, Disability or
Retirement before the payment date, the Performance Units will immediately be
forfeited and your rights with respect to future payments under this Agreement
will end.

8.

Death, Disability or Retirement. If your Termination of Service occurs before
the payment date because of your death, Retirement or Disability, you or your
estate will receive the prorated value of your Actual Award. The prorated value
of the Actual Award shall be determined by multiplying the Actual Award by a
fraction, the numerator of which is the number of days you were actively
employed before your death, Retirement or termination due to Disability from the
first day of the Performance Cycle, and the denominator of which is the total
number of days from the first day of the Performance Cycle to the last day of
the Performance Cycle. Such prorated Actual Award shall be paid in a single lump
sum following the Performance Cycle at the same time payments are made to other
Performance Unit grantees.  If your Retirement triggers the applicability of
this Section 8, then as a condition thereof you hereby agree that for the
remainder of any applicable continued vesting period or Performance Cycle, you
will (i) remain available to provide service to the Company on an as-requested
basis (which service, for purposes of compliance with Section 409A of the Code,
shall not exceed 20% of your pre-Termination of Service level of Service to the
Company) and (ii) execute, in the discretion of the Company, a non-competition
agreement in favor of the Company in the form provided by the Company.

9.

[Involuntary Termination of Service Not for Cause.  Except as provided in
Section 10, if your Termination of Service occurs before the payment date
because of your involuntary Termination of Service not for Cause, you will
receive the prorated value of your Actual Award. The prorated value of the
Actual Award shall be determined by multiplying the Actual Award by a fraction,
the numerator of which is the number of days you were actively employed before
your Termination of Service from the first day of the Performance Cycle, and the
denominator of which is the total number of days from the first day of the
Performance Cycle to the last day of the Performance Cycle. Such prorated Actual
Award

2

US.121147516.02

--------------------------------------------------------------------------------

 

shall be paid in a single lump sum following the Performance Cycle at the same
time payments are made to other Performance Unit grantees.]2

10.

Change in Control. Notwithstanding anything herein to the contrary, in the event
of a Change in Control (as defined in the Plan), the following provisions apply:

 

a.

Rollover of Performance Units. If your Performance Units are adjusted or
exchanged pursuant to the Plan (concerning rollover of outstanding awards in
certain circumstances), then (x) if you incur an involuntary Termination of
Service not for Cause (as defined in Section 2 of the Plan) or a voluntary
Termination of Service for Good Reason (as defined in Section 2 of the Plan) on
or before the second anniversary of the date of the Change in Control and after
the Performance Cycle has ended, your unpaid Actual Award will be paid (in cash
or Shares, as determined by the Committee) no later than the earlier of 90 days
after the Termination of Service or two and one-half months after the end of the
calendar year in which the Termination of Service occurs, or (y) if you incur an
involuntary Termination of Service not for Cause (as defined in Section 2 of the
Plan) or a voluntary Termination of Service for Good Reason (as defined in
Section 2 of the Plan) during the two-year period following the Change in
Control and before the Performance Cycle has ended, an amount equal to the
Target Value, prorated to reflect the portion of the full Performance Cycle that
elapsed before such Termination of Service, will be paid (in cash or Shares, as
determined by the Committee) no later than the earlier of 90 days after the
Termination of Service or two and one-half months after the end of the calendar
year in which the Termination of Service occurs.

 

b.

Cashout of Awards. Unless adjusted or exchanged pursuant to the Plan, an amount
equal to the Actual Award, determined based on achievement of the Performance
Measures through the date of the Change in Control (as determined by the
Committee prior to the Change in Control), and pro-rated to reflect the portion
of the Performance Cycle that elapsed prior to the Change in Control, will be
paid (in cash or Shares, as determined by the Committee) no later than the
earlier of 90 days after your Termination of Service (if applicable) or two and
one-half months after the end of the calendar year in which the Change in
Control occurs.

11.

Change in Status. If your role within the Company changes during the Performance
Cycle such that you would no longer be eligible to receive Performance Units,
this Agreement shall remain in full force and effect as if no such change had
occurred.

12.

[Requirements for and Forfeiture of Award.

 

a.

General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section [11][12] and in any other
agreement that governs your noncompetition with the Company and its Affiliates,
your nonsolicitation of employees, customers, suppliers, business partners and
vendors of the Company and its Affiliates, and/or your conduct with respect to

 

2

Insert for Awards being made to Section 16 officers.

3

US.121147516.02

--------------------------------------------------------------------------------

 

 

trade secrets and proprietary and confidential information of the Company and
its Affiliates. For the avoidance of doubt, for purposes of this Section
[11][12], the term “Company and its Affiliates” shall include Resideo
Technologies, Inc. and its predecessors, designees and successors, as well as
its past, present and future operating companies, divisions, subsidiaries,
affiliates and other business units, including businesses acquired by purchase
of assets, stock, merger or otherwise.

 

b.

Remedies.

 

1.

You expressly agree and acknowledge that the forfeiture provisions of Section
[11][12](b)(2) of this Agreement shall apply if, from the Grant Date until the
date that is [twenty-four (24)] months after your Termination of Service for any
reason other than Retirement, or in the case of Retirement only, the later of
(A) [twenty-four (24)] months after your Termination of Service and (B) the
completion of the Performance Cycle, for any reason, you (i) enter into an
employment, consultation or similar agreement or arrangement (including any
arrangement for service as an agent, partner, stockholder, consultant, officer
or director) with any entity or person engaged in a business in which the
Company or its Affiliates are engaged if the business is competitive (in the
sole judgment of the Committee) with the Company or its Affiliates and the
Committee has not approved the agreement or arrangement in writing, or (ii) make
any statement, publicly or privately (other than to your spouse and legal
advisors), which would be disparaging (as defined below) to the Company and its
Affiliates or their businesses, products, strategies, prospects, condition, or
reputation or that of their directors, employees, officers or members; provided,
however, that nothing shall preclude you from making any statement in good faith
which is required by any applicable law or regulation or the order of a court or
other governmental body, or (iii) write or contribute to a book, article or
other media publication, whether in written or electronic format, that is in any
way descriptive of the Company or its Affiliates or your career with the Company
or its Affiliates without first submitting a draft thereof, at least thirty (30)
days in advance, to the Company’s [Senior Vice President, General Counsel and
Corporate Secretary] or his or her delegate, whose judgment about whether such
book, article or other media publication is disparaging shall be determinative;
or such a book, article or other media publication is published after a
determination that it is disparaging; provided, however, that nothing herein
shall preclude you from reporting (in good faith) possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to, the Department of Justice, the Securities and Exchange Commission,
the Congress, and/or any agency Inspector General, or making any other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation, or from otherwise making any statement (in good faith)
which is required by any applicable law or regulation or the order of a court or
other governmental body.

For purposes of this Section [11][12](b)(1), the term “disparaging” shall mean
any statement or representation (whether oral or written and whether true or

4

US.121147516.02

--------------------------------------------------------------------------------

 

untrue) which, directly or by implication, tends to create a negative, adverse,
or derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

2.

In addition to the relief described in any other agreement that governs your
noncompetition with the Company or its Affiliates, your nonsolicitation of the
employees, customers, suppliers, business partners and vendors of the Company or
its Affiliates, and/or your conduct with respect to the trade secrets and
proprietary and confidential information of the Company or its Affiliates, if
the Committee determines, in its sole judgment, that you have violated the terms
of any such agreement or you have engaged in an act that violates Section
[11][12](b)(1) of this Agreement, (i) any payment that has not yet been vested,
earned or paid under this Agreement shall immediately be cancelled, and you
shall forfeit any rights you have with respect to such payment as of the date of
the Committee’s determination, and (ii) you shall immediately deliver to the
Company cash equal in value to the gross Actual Award you received under this
Agreement during the period beginning twelve (12) months prior to your
Termination of Service and ending on the date of the Committee’s determination.

 

3.

Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.]3

13.

Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of a payment, an amount
sufficient to satisfy taxes imposed under the laws of any country, state,
province, city or other jurisdiction, including but not limited to income taxes,
capital gain taxes, transfer taxes, and social security contributions, and
National Insurance Contributions, that are required by law to be withheld as
determined by the Company or your local employer.

14.

Adjustments. Any adjustments to the Performance Units will be governed by
Section 5.3 of the Plan.

15.

Transfer of Awards. You may not transfer any interest in your Performance Units
or any portion of your Actual Award except by will or the laws of descent and
distribution [or except as otherwise permitted by the Committee and as specified
in the Plan]. Any other attempt to dispose of your interest will be null and
void.

16.

Plan Terms Govern. This award (including the vesting of and payment for
Performance Units, the disposition of any Shares received for Performance Units,
and the treatment of gain on the disposition of any such Shares) are subject to
the provisions of the Plan and any

 

3

Section 12 or other similar terms may be included in individual grant
agreements, as determined by the Committee at the time an Award is granted.

5

US.121147516.02

--------------------------------------------------------------------------------

 

rules that the Committee may prescribe. The Plan document, as may be amended
from time to time, is incorporated into this Agreement. Capitalized terms used
in this Agreement have the meaning set forth in the Plan, unless otherwise
stated in this Agreement. In the event of any conflict between the terms of the
Plan and the terms of this Agreement, the Plan will control. By accepting the
Award, you acknowledge that the Plan and the Plan prospectus, as in effect on
the date of this Agreement, have been made available to you for your review.
Without limiting the generality of the foregoing, you agree that all
determinations made by the Committee of the Performance Measures described in
Section 3 shall be final, binding and conclusive on you in accordance with
Article III of the Plan.

17.

Personal Data.  

 

a.

By entering into this Agreement, and as a condition of the grant of the
Performance Units, you acknowledge that your personal data is collected, used,
and transferred in view of the performance of this Agreement as described in
this Section [16][17], which is to the full extent permitted by and in full
compliance with applicable law.

 

b.

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all restricted units or other entitlement to shares or cash awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

c.

You understand that part or all of your Data may be also collected, used, or
held by the Company or its Affiliates for the purpose of managing and
administering this award or any previous award/incentive plans. Specifically,
your Data is transferred to, and/or collected, used, or held by [the
Compensation & Benefits Department (at the business and Corporate levels), your
local, regional and SBG business managers, the Company’s senior executives
(e.g., SVP-HR, CEO), the Committee, and Morgan Stanley]. The Company stores your
Data for this purpose [until the last payment date described in this Agreement
OR for a period of xx years / months / days].

 

d.

You understand that your local employer will transfer Data to the Company or its
Affiliates among themselves as necessary for the purposes of implementation,
administration, and management of your participation in the Plan, and that the
Company or its Affiliates may transfer data among themselves, and/or each, in
turn, further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (the “Data
Recipients”).

 

e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States.  You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your

6

US.121147516.02

--------------------------------------------------------------------------------

 

 

participation in the Plan, including any transfer of such Data, as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data or request that any
necessary amendments be made to it. To exercise your data privacy rights, refer
to the Company’s Data Privacy Global Policy [located on the Intranet / provide
link to policy / otherwise describe how to find the policy].

 

g.

As soon as your Data is transferred to a third party Data Recipient (e.g.,
Morgan Stanley), (i) the Data Recipient becomes responsible for this Data (as a
data controller), (ii) the Data will be subject to the Data Recipient’s privacy
statements and notices, (iii) the Company and its Affiliates will no longer be
responsible for the transferred Data, and (iv) you should refer to the Data
Recipient’s statements and notices about its data protection policies and
practices.

18.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

a.

The Company (and not your local employer) is granting these Performance Units.
This Agreement is not derived from any preexisting labor relationship between
you and the Company, but rather from a mercantile relationship.

 

b.

The Company may administer the Plan from outside your country of residence and
United States law will govern all Performance Units granted under the Plan.

 

c.

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind.  You waive any and all rights to compensation or damages as a result of
the termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

e.

The grant of Performance Units hereunder, and any future grant of Performance
Units under the Plan, is entirely voluntary, and at the complete discretion of
the Company. Neither the grant of the Performance Units nor any future grant by
the Company will be deemed to create any obligation to make any future grants,
whether or not such a reservation is explicitly stated at the time of such a
grant. The Company has the right, at any time and/or on an annual basis, to
amend,

7

US.121147516.02

--------------------------------------------------------------------------------

 

 

suspend or terminate the Plan; provided, however, that no such amendment,
suspension, or termination will adversely affect your rights hereunder.

 

f.

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

19.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Actual Award is not secured by a trust,
insurance contract or other funding medium, and you do not have any interest in
any fund or specific asset of the Company by reason of this Agreement. You have
no rights as a shareowner of the Company unless and until Shares are actually
delivered to you.

20.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Performance
Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Performance Units. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.

21.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

22.

Governing Law. The Plan, this Agreement, and all determinations made and actions
taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

23.

Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Section 409A of the Code, the Treasury
regulations and other guidance thereunder.

24.

Acknowledgements. By accepting this Agreement, you agree to the following: (i)
you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award, and that any prior agreements, commitments, or
negotiations concerning the Award are replaced and superseded.

8

US.121147516.02

--------------------------------------------------------------------------------

 

25.

Award Acceptance. To retain this Award, you must accept it by signing the
Agreement below and, by signing this Agreement, you will be deemed to consent to
the application of the terms and conditions set forth in this Agreement and the
Plan. Return the signed Agreement to [•].

I Accept:

 

 

Print Name

EID

 

 

 

 

 

 

 

Signature

Date

 

 

9

US.121147516.02